           Case 2:19-cv-00852-GMN-EJY Document 71
                                               69 Filed 07/01/20
                                                        06/30/20 Page 1 of 4



     NIHAT DENIZ BAYRAMOGLU, ESQ. (Nevada. Bar No. 14030)
1    Deniz@bayramoglu-legal.com
2    BAYRAMOGLU LAW OFFICES LLC
     1540 West Warm Springs Road Suite 100
3    Henderson Nevada 89014
     Telephone: 702.462.5973
4    Facsimile: 702.553.3404
     Attorneys for Plaintiff
5

6

7
                            IN THE UNITED STATES DISTRICT COURT
8                                    DISTRICT OF NEVADA
9

10   WINNER’S SUN PLASTIC &
     ELECTRONIC’S (SHENZHEN) CO. LTD., a
11   Chinese Limited Company.

12             Plaintiff,
13                                            Case No.: 2:19-cv-00852-GMN-EJY
     vs.
14
     THE PARTNERSHIPS and
15   UNINCORPORATED ASSOCIATIONS
     IDENTIFIED ON SCHEDULE “A”               AMENDED STIPILUATION TO DISMISS
16                                            DEFENDANT IGENIO WITH
               Defendants.                    PREJUDICE
17

18   IGENIO, LTD,

19             Counter-Claimant,
20   vs.
21
     WINNER’S SUN PLASTIC & ELECTRONIC
22   (SHENZHEN) CO. LTD., a Chinese Limited
     Company.
23
               Counter-Defendant
24

25

26
     AMENDED STIPILUATION TO DISMISS DEFENDANT IGENIO WITH PREJUDICE
27

28
           Case 2:19-cv-00852-GMN-EJY Document 71
                                               69 Filed 07/01/20
                                                        06/30/20 Page 2 of 4




1           Pursuant to the Court’s May 12, 2020 (Order ECF 63) WINNER’S SUN PLASTIC &

2    ELECTRONIC’S (SHENZHEN) CO. LTD., a Chinese Limited Company, (hereinafter

3    “Winner”) and Defenant IGENIO (hereinafter “Igenio”), a company based in the United

4    Kingdom, previously filed a stipulation to dismiss iGenio with prejudice on June 16, 2020.

5           However, the parties failed to specify whether the parties would bear their own fees.

6    Pursuant to the Court’s June 17, 2020 Minute Order the parties now clarify that each party is to

7    bear its own fees and costs.

8           This dismissal is as to defendant Igenio only. Nothing in this Dismissal relates to any of
9    the remaining Defendants.
10          This dismissal shall also serve as a dismissal of Igenio’s counterclaims against Winner,
11   again, each party shall bear its own fees and costs in relation to the counterclaims as well.
12                                                 CONCLUSION
13          Winner and Igenio jointly request that the case be dismissed with prejudice as to
14   defendant Igenio and a dismissal of the counterclaims against Winner, and that each party be
15   ordered to bear its own fees and costs.
16            DATED AND SIGNED this 30th day of June, 2020
17     IT IS SO ORDERED.                                   BAYRAMOGLU LAW OFFICES LLC.
                                                           By:    /s/ Nihat Deniz Bayramoglu
18     IT IS FURTHER ORDERED that Winner and               Nihat Deniz Bayramoglu
       Igenio's Stipulation of Dismissal with prejudice,
19                                                         (Nevada. Bar No. 14030)
       (ECF No. 67), is DENIED as moot.
                                                           Deniz@bayramoglu-legal.com
20                                                         1540 West Warm Springs Road, Suite 100
                  1 day of July, 2020.
       Dated this __
                                                           Henderson, Nevada 89014
21                                                         Attorneys for Plaintiff
22     ____________________________________
       Gloria M. Navarro, District Judge                   By:    /s/ Robin Diann Shofner
23     United States District Court                        Robin Diann Shofner
                                                           (Nevada. Bar No. 13758)
24                                                         shofner@mobolaw.com
                                                           1830 15th St., Ste. 100
25                                                         Sacramento, CA 95811
                                                           Attorneys for Defendant Igenio
26
     AMENDED STIPILUATION TO DISMISS DEFENDANT IGENIO WITH PREJUDICE
27

28
           Case 2:19-cv-00852-GMN-EJY Document 71
                                               69 Filed 07/01/20
                                                        06/30/20 Page 3 of 4




1                                     CERTIFICATE OF SERVICE
2
            I hereby certify that I served this document pursuant to Rule 5 and the Court’s CM/ECF
3
     system which electronically serves all parties and counsel who have appeared in this action and
4    that have consented to electronic service, including at least:
5

6                                              James W King
                                        Law Office of James W. King
7
                                           844 East Sahara Avenue
8
                                            Las Vegas, NV 89104
9
                                                702-894-5399
10                                     Email: jkparkcity@gmail.com
11

12                                         Robin Diann Shofner

13                                    MOLSBY & BORDNER, LLP
                                           1830 15th St., Ste. 100
14
                                          Sacramento, CA 95811
15
                                               916-447-0529
16
                                       Email: shofner@mobolaw.com
17

18

19          I declare under penalty of perjury that the information in this Certificate of Service is true

20
     and correct.

21          Dated June 30, 2020
22
                                                                      /s/ Nihat Deniz Bayramoglu
                                                                      Nihat Deniz Bayramoglu, Esq.
23

24

25

26
     AMENDED STIPILUATION TO DISMISS DEFENDANT IGENIO WITH PREJUDICE
27

28
            Case 2:19-cv-00852-GMN-EJY Document 71
                                                69 Filed 07/01/20
                                                         06/30/20 Page 4 of 4




1                                        SIGNATURE CERTIFICATION
2
             I hereby certify that the content of this document is acceptable to Robin Diann Shofner, counsel
3
     for Igenio, and that I have obtained the authorization of Ms. Shofner to affix her electronic signature to
4
     this document.
5

6            Dated June 30, 2020
                                                                        /s/ Nihat Deniz Bayramoglu
7
                                                                        Nihat Deniz Bayramoglu, Esq.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     AMENDED STIPILUATION TO DISMISS DEFENDANT IGENIO WITH PREJUDICE
27

28
